Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 14, 2018

                                      No. 04-17-00280-CR

                                 Ex Parte Miguel MARTINEZ,
                                           Appellant

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR4203
                         Honorable W.C. Kirkendall, Judge Presiding


                                         ORDER

Sitting:       Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice (not participating)
               Irene Rios, Justice

        The court’s opinions – majority and dissenting – issued July 31, 2018. After an extension
of time was granted, appellant’s motion for rehearing was due September 4, 2018. On the due
date, appellant filed a motion for en banc reconsideration. In addition, appellant filed a motion
asking this court to allow appellant to exceed the prescribed word limit for the en banc motion.
The word limit for a motion for rehearing, pursuant to the rules of appellate procedure, is 4,500
words. Tex. R. App. P. 9.4(i)(2)(D). The motion filed by appellant contain 5,293 words,
exceeding the word limit. After review, we GRANT appellant’s motion to exceed the word
limit with regard to the motion for en banc reconsideration.

      We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court